Citation Nr: 9905080	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-45 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension with rapid 
and irregular heart beat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946 and was a prisoner of war from December 1944 to April 
1945.

This appeal arises from a decision by the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current cardiovascular pathology is shown to be 
related to service.  

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
hypertension with rapid and irregular heartbeat.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran entered active service in March 1943.  The report 
of the examination for entrance dated in March 1943 noted his 
blood pressure was 130/90.  He was captured by German forces 
in December 1944 and was liberated on April 18, 1945.  
Thereafter he was treated for malnutrition and hepatitis.  A 
June 1945 examination report reported his blood pressure was 
104/68.  His heart was not enlarged to percussion.  There 
were no murmurs, arrhythmias or friction rubs.  The heart 
sounds were of good quality.  The A2 and P2 were not 
accentuated.  The pulsations in the peripheral arteries were 
normal and equal.  In October 1945 he was treated for acute 
pleuritis.  His blood pressure was 112/80.  The June 1946 
report of the examination for separation noted his blood 
pressure was 102/74.  The cardiovascular system was normal on 
examination.

During an April 1951 VA general medical examination, the 
veteran's blood pressure was 130/80.  The report was negative 
for a diagnosis of hypertension.  Evaluation of the 
cardiovascular system was normal.

VA medical examinations from 1960 through 1991 included only 
normal blood pressure readings.  The veteran did not indicate 
during any of those examinations that cardiovascular 
medication had been prescribed. 

In February 1997 the veteran submitted a claim for service 
connection for two conditions unrelated to hypertension and 
requested increased ratings for his service-connected 
disabilities.  

In June 1997, the veteran submitted a VA prisoner of war 
(POW) history in which he claimed chest pain, rapid heart 
beats and skipped or missed heart beats, swelling of joints, 
muscles, legs and feet.

During a June 1997 VA prisoner of war examination, the 
veteran complained of hypertension since about 1950 and rapid 
heart beats for about seven years.  On examination his 
sitting and lying blood pressures were 180/80.  His standing 
blood pressure was 160/80.  The apical impulse could not be 
felt.  S1 and S2 were of normal intensity.  No abnormal 
thrust or heaves were found.  A grade 2/6 systolic ejection 
murmur was found at the second right intercostal space.  No 
gallops were noticed.  The peripheral pulses were equal and 
active.  The diagnoses included systolic hypertension.  The 
report is negative for an opinion linking his hypertension to 
his active service or a diagnosis of rapid and irregular 
heartbeat.  

A letter dated in February 1998 from Sigurds Janners, M.D., 
stated that the veteran had been his patient since 1983 and 
had hypertension dating back to the 1970s, as far as the 
physician knew.  

Service connection for hypertension was denied by rating 
decision dated in November 1997 as not well grounded.

Analysis 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
beriberi (including beriberi heart disease) shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  For purposes of 
this section, the term beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity.  38 C.F.R. 
§ 3.309(c).

The evidence of record establishes that the veteran was a POW 
for more than 30 days.  However, hypertension with rapid and 
irregular heartbeat is not one of the conditions listed in 
38 C.F.R. § 3.309(c).  Therefore, there is no presumption of 
service connection available due to the veteran's experience 
as a POW. 

The evidence demonstrates that the veteran had systolic 
pressure of 130 when he entered active service in 1943.  He 
was captured in December 1944 and liberated in April 1945.  
He was examined in May 1945 and his systolic pressure was 
108.  The following month it was 104.  In October 1945 his 
systolic pressure was 112.  His final service examination 
recorded systolic pressure of 102, less than he registered 
upon his entry into active service in March 1943.  

The first recorded blood pressure after the veteran's 
separation is in an April 1951 VA examination report.  His 
blood pressure was 130/80 at that time, compared to his entry 
blood pressure of 130/90.  In July 1964 his blood pressure 
was 124/80.  

The United States Court of Veterans Appeals, in Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) held that, "In order for 
the veteran to be awarded a rating for service-connected 
hypertension, there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury. See 38 U.S.C. § 1131 
(formerly § 331). Moreover, with regard to hypertension, 
under the ratings schedule, current disability must be shown 
to at least the minimum compensable degree (10%) as provided 
in 38 C.F.R. § 4.104, DC 7101."

Under the footnote at 38 C.F.R. § 4.104, Diagnostic Code 
7101, hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

The veteran's hypertension was first diagnosed during his POW 
examination in June 1997.  There are no medical opinions in 
the file that the veteran's current hypertension is 
attributable to his active service, directly or indirectly.  
The veteran asserts that his hypertension with rapid and 
irregular heartbeat was caused by active service, but he has 
submitted no medical evidence to substantiate his claim.  
Although the veteran is competent to provide an account of 
his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  The Board notes the 
February 1998 letter from Dr. Janners, which dates the 
veteran's blood pressure to the 1970s.  The letter does not 
set out the basis of Dr. Janners' knowledge, but whether the 
statement is based on treatment records or a history provided 
by the veteran, it falls approximately 25 years short of 
linking the veteran's current hypertension to his active 
service.

The veteran's hypertension was first diagnosed during his VA 
examination in 1997, 51 years after his separation from 
active service.  There are no medical findings of rapid or 
irregular heartbeat or medical opinions linking hypertension 
with rapid and irregular heartbeat to the veteran's active 
service, directly or indirectly.  Therefore the claim is not 
well grounded and must be denied.

Although where claims are not well-grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the April 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the condition during 
service or within one year of separation, and because 
hypertension is not a presumptive disability under 38 C.F.R. 
§ 3.309(c).  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well-grounded.


ORDER

The appeal of the issue of service connection for 
hypertension with rapid and irregular heartbeat is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

